Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), is made as of this 24th day
of October, 2007, by LAMMOT J. DU PONT and HOSSEIN FATEH (“Indemnitors”) for the
benefit of DUPONT FABROS TECHNOLOGY, INC., a Maryland corporation (the
“Company”), and DUPONT FABROS TECHNOLOGY, L.P., a Maryland limited partnership
(the “OP” and, together with the Company, the “Indemnitees”).

W  I T N E S S E T H:

WHEREAS, Porpoise Ventures LLC, a Delaware limited liability company (“Porpoise
Ventures”) owns certain real property located in 8217 Linton Hall Road,
Gainesville, Virginia improved with a data center facility known as VA4 (“VA4”);

WHEREAS, Safari Ventures LLC, a Delaware limited liability company (“Safari
Ventures”) is the sole member of Porpoise Ventures;

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of August 9, 2007
between Safari Ventures and the Indemnitees, Safari Ventures is to be merged
with and into the OP with the OP surviving (the “Merger”);

WHEREAS, Indemnitors are principal owners of and control Safari Ventures;

WHEREAS, on October 19, 2007, Porpoise Ventures received a notice of violation
from the Virginia Department of Environmental Quality (“VDEQ”) asserting that
Porpoise Ventures may be in violation of the State Air Pollution Control Law,
the Sate Air Pollution Control Board’s Regulations for the Control and Abatement
of Air Pollution and the source’s Virginia Stationary Source Permit dated
October 24, 2003, and as modified on June 19, 2007 (the “VDEQ violation
Notice”).

WHEREAS, to induce Indemnitees to proceed with the aforementioned Merger,
Indemnitors have agreed to provide this Agreement for Indemnitees’ benefit.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Indemnitees, by their acceptance of delivery
hereof, and Indemnitors hereby agree as follows:

1.        Indemnification Agreement. Indemnitors each, jointly and severally,
covenant and agree to indemnify and hold harmless the Indemnitees against and
from any and all direct or indirect claims, liabilities, damages and penalties,
including without limitation costs resulting from changes to third party
contracts, which may at any time arise, be imposed upon, incurred by or asserted
against the Indemnitees during the Term (as defined below) as a result of the
alleged violations cited in the VDEQ Violation Letter, together with reasonable
attorneys’ fees and disbursements incurred by Indemnitees (the “Indemnified
Costs”). As partial collateral for



--------------------------------------------------------------------------------

Indemnitors’ undertaking of the obligations under the Agreement, Indemnitors
have set aside certain funds accruing for the account of Safari Ventures prior
to the Merger.

2.        Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed an original. Said counterparts shall
constitute but one and the same instrument and shall be binding upon each of the
undersigned individually as fully and completely as if all had signed by one
instrument so that the joint and several liability of each of the undersigned
hereunder shall be unaffected by the failure of any of the undersigned to
execute any or all of the said counterparts.

3.        Notices. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

 

Indemnitees:   

DuPont Fabros Technology, Inc.

DuPont Fabros Technology, L.P.

1212 New York Avenue, N.W., Suite 900

Washington, D.C. 20005

Attention:    Chief Financial Officer

Indemnitors:   

Lammot J. du Pont

Hossein Fateh

1212 New York Avenue, N.W., Suite 900

Washington, D.C. 20005

4.        Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

5.        Effect. Except as herein provided, this Agreement shall be binding
upon each of the Indemnitors and their respective successors,
successors-in-title and assigns, and shall inure to the benefit of the
Indemnitees, and their respective successors and assigns. The “Term” of this
Agreement shall expire upon the first to occur of (i) the date on which all
alleged violations described in the VDEQ Violation Notice have been completely
resolved and settled and all Indemnified Costs have been paid by Indemnitors
pursuant to the terms hereof and (ii) October 24, 2010.

6.         GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY,
AND INTERPRETED AND DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH
OF VIRGINIA.

 

2



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitors have caused this Agreement to be executed under
seal as of the day and year first written above.

 

INDEMNITORS: /s/ Lammot J. du Pont Lammot J. du Pont

 

/s/ Hossein Fateh Hossein Fateh

 

4